In a matrimonial action, the plaintiff wife appeals from stated portions of a judgment of the Supreme Court, Queens County, dated February 24, 1978, which, inter alia, (1) awarded alimony of $25 per week, (2) awarded child support of $75 per week and (3) failed to provide for advance notice of visitation on Sundays. Judgment modified, on the facts and as a matter of discretion, by (1) increasing the alimony award to $75 per week and (2) adding thereto a provision requiring the defendant to give the plaintiff 72 hours’ notice of his intention to exercise his right of visitation on Sundays. As so modified, judgment affirmed insofar as appealed from, with costs to the plaintiff. On the record presented we find that the award of $25 per week is inadequate for the support of the plaintiff and therefore it should be increased to the extent indicated. The provision regarding notice of the defendant’s intent to exercise his right of visitation on Sundays is reasonable and necessary to permit the plaintiff to plan her weekends. Hopkins, J. P., Damiani, Gulotta and Hawkins, JJ., concur.